THE STATE OF SOUTH CAROLINA
               In The Supreme Court

   Pickens County, Respondent,

   v.

   South Carolina Department of Health and Environmental
   Control and MRR Pickens, LLC, Petitioners.

   Appellate Case No. 2020-000448



ON WRIT OF CERTIORARI TO THE COURT OF APPEALS


          Appeal from the Administrative Law Court
        Shirley C. Robinson, Administrative Law Judge


                    Opinion No. 28073
        Heard May 25, 2021 – Filed December 8, 2021


    AFFIRMED IN PART, VACATED IN PART, AND
                  REMANDED


   Chad N. Johnston, of Willoughby & Hoefer, PA, of
   Columbia; R. Walker Humphrey II, of Willoughby &
   Hoefer, PA, of Charleston; Robert F. Goings and Jessica
   L. Gooding, both of Goings Law Firm, LLC, of Columbia;
   Jessica J.O. King, of Williams Mullen, of Columbia; Etta
   R. Linen and Karen C. Ratigan, both of South Carolina
   Department of Health and Environmental Control, of
   Columbia, for Petitioners.
             Gary W. Poliakoff, of Poliakoff & Assoc., PA, of
             Spartanburg; Amy E. Armstrong, of South Carolina
             Environmental Law Project, of Pawleys Island; and
             Michael G. Corley, of South Carolina Environmental Law
             Project, of Greenville, for Respondent.


JUSTICE JAMES: Pickens County sought a contested case hearing in the
administrative law court (ALC) to challenge a landfill permit modification issued to
MRR Pickens, LLC (MRR) by the South Carolina Department of Health and
Environmental Control (DHEC). The ALC dismissed the County's challenge,
finding the County failed to timely request DHEC to conduct a final review of the
decision to issue the permit modification. The court of appeals reversed and
remanded to the ALC for further proceedings. Pickens Cnty. v. S.C. Dep't of Health
& Env't Control, 429 S.C. 92, 837 S.E.2d 743 (Ct. App. 2020). We affirm the court
of appeals in part, vacate in part, and remand to the ALC for proceedings consistent
with this opinion.
                                         I.

      Before discussing the events giving rise to this appeal, we reference statutory
and regulatory provisions pertinent to this case.
       Subsection 44-1-60(E)(1) of the South Carolina Code (2018) requires DHEC
to provide notice of its permitting decisions as follows: "Notice of a department
decision must be sent by certified mail, returned receipt requested to the applicant,
permittee, licensee, and affected persons who have requested in writing to be
notified." Subsection 44-1-60(E)(2) sets forth the time frame within which a party
must seek a final review conference with DHEC following a permitting decision.
These provisions apply to all DHEC permitting decisions, not just those involving
landfills.

      DHEC regulations set forth additional notice requirements DHEC must follow
when making certain landfill permit decisions. In pertinent part, the regulations
require DHEC to follow a comprehensive public notice and comment procedure
when making decisions related to permit applications for major modifications to
Class Two and Class Three landfills. See S.C. Code Ann. Regs. 61-107.19, pt. I,
D.2.c-g (2008). The public notice and comment provisions do not apply to minor
modifications. "Minor modification" and "major modification" are defined as
follows:
      a. "Minor modification" means a change that keeps the permit current
      with routine changes to the facility or its operations, or an
      administrative change; and,
      b. "Major modification" means a change that substantially alters the
      facility or its operations, e.g., tonnage increase above 25%, any
      volumetric capacity increase, alternate designs that vary from the
      design prescribed in this regulation.
S.C. Code Ann. Regs. 61-107.19, pt. I, B.48.

      DHEC regulations place landfills into one of three classes depending upon the
chemical and physical properties of the wastes disposed in the landfill. See S.C.
Code Ann. Regs. 61-107.19, pt. I, A.1. Class Two landfills accept the wastes listed
in Appendix I of Regulation 61-107.19. These wastes include materials such as
brush and limbs, rock, masonry blocks, dry paint cans, glass, pipes, and plaster.
Class Two landfills may also accept other wastes approved by DHEC on a case-by-
case basis. S.C. Code Ann. Regs. 61-107.19, pt. IV, A.1. Class Three landfills may
accept more harmful wastes, such as "municipal solid waste, industrial solid waste,
sewage sludge, nonhazardous municipal solid waste incinerator ash and other
nonhazardous waste." S.C. Code Ann. Regs. 61-107.19, pt. V, subpart A, 258.1.a.
Class One landfills are not pertinent to this case.

                                          II.
      In 2007, MRR and the County entered into agreements authorizing MRR to
construct and operate a Class Two landfill (the Landfill) in Pickens County. In 2008,
DHEC issued a solid waste permit (the 2008 Permit) to MRR for the Landfill. The
2008 Permit specified the Landfill was a Class Two landfill and authorized MRR to
operate the Landfill—which has never been constructed—in a manner consistent
with the agreements MRR and the County executed. The County did not request in
writing to be notified as an "affected person" of future decisions relating to the 2008
Permit. See S.C. Code Ann. § 44-1-60(E)(1) (quoted above). Consequently, DHEC
was not required to mail notice of future modifications to the 2008 Permit to the
County.

      In 2015, MRR applied to DHEC for a "minor permit modification."
According to the application, MRR requested the option to install a liner and
associated leachate collection system for a portion of the Landfill. Liners are safety
features designed to prevent waste from escaping a landfill. Liners are required in
Class Three landfills, but they are not required in Class Two landfills. See S.C. Code
Ann. Regs. 61-107.19, pt. V, subpart D, 258.40.a.2. On August 10, 2015, DHEC
granted the requested modification (the Permit Modification) to the 2008 Permit.

       Had DHEC classified the Permit Modification as a major modification, it
would have been required to follow the public notice and comment provisions set
forth in Regulation 61-107.19. However, because DHEC classified the modification
as minor, and because the County did not request in writing to be notified of future
decisions affecting the 2008 Permit, DHEC simply mailed the Permit Modification
to MRR on August 10, 2015.
       The County claims it did not learn of the Permit Modification until December
2015 when it heard from "sources other than MRR" that MRR might be changing
the Landfill's design to prepare it to accept coal ash. DHEC informed the County of
the Permit Modification in a December 15, 2015 meeting, and DHEC emailed a copy
of the Permit Modification to the County on January 11, 2016.
      On March 23, 2016, the County requested the DHEC Board to conduct a final
review of the decision to issue the Permit Modification. The DHEC Board declined
the request, and the County filed a request for a contested case hearing in the ALC.
MRR and DHEC moved to dismiss the County's challenge, claiming the County's
March 23, 2016 request was untimely. See S.C. Code Ann. § 44-1-60(E)(2)
(providing a DHEC staff decision becomes final fifteen days after the decision is
mailed to the applicant, unless a written request for final review is filed with DHEC).
       The ALC granted the motions to dismiss, concluding the County's request for
final review was untimely. The ALC noted the County's March 23, 2016 request for
final review "was filed 226 days after the [Permit Modification] was issued, 99 days
after the meeting where the decision was discussed with the County [in December
2015], and 72 days after the decision was emailed to the County [in January 2016]."
Citing subsection 44-1-60(E)(2), the ALC found dismissal was warranted because
the County failed to request final review within fifteen days of learning of the Permit
Modification.
      The court of appeals reversed and remanded, holding the ALC erred in
dismissing the County's challenge without first determining whether DHEC (1)
misclassified the Permit Modification and (2) failed to comply with applicable notice
and comment requirements. Pickens Cnty. v. S.C. Dep't of Health & Env't Control,
429 S.C. 92, 837 S.E.2d 743 (Ct. App. 2020). The court of appeals also made factual
findings to which MRR and DHEC take exception. We granted MRR and DHEC a
writ of certiorari to review the court of appeals' opinion.
                                        III.

                                         A.
       MRR and DHEC argue that because the County had actual notice of the Permit
Modification in December 2015 and January 2016 but did not request final review
until March 23, 2016, the County's challenge was not timely. MRR and DHEC
therefore contend the ALC correctly ruled it did not have to reach the issue of
whether DHEC misclassified the Permit Modification and whether DHEC failed to
provide public notice. MRR and DHEC assert subsection 44-1-60(E)(2) requires
this result. Subsection 44-1-60(E)(2) sets forth the time frame within which a party
must seek a final review conference with DHEC following a permitting decision:

      The staff decision becomes the final agency decision fifteen calendar
      days after notice of the staff decision has been mailed to the applicant,
      unless a written request for final review accompanied by a filing fee is
      filed with the department by the applicant, permittee, licensee, or
      affected person.

S.C. Code Ann. § 44-1-60(E)(2).
       The court of appeals rejected MRR and DHEC's argument that the County's
actual notice of the Permit Modification in December 2015 and January 2016
triggered the fifteen-day limitations period set forth in subsection 44-1-60(E)(2).
Pickens Cnty., 429 S.C. at 104-05, 837 S.E.2d at 749-50. We agree with the court
of appeals on this point and affirm its analysis of our opinion in South Carolina
Coastal Conservation League v. South Carolina Department of Health &
Environmental Control (SCCCL), 390 S.C. 418, 702 S.E.2d 246 (2010). In SCCCL,
we considered whether receipt of actual notice impacts the time frame within which
a party may seek final review with DHEC. The South Carolina Coastal Conservation
League (the League) filed a request for final review within fifteen days of learning
DHEC had issued permits to the permit applicants but more than fifteen days after
DHEC had mailed notice to the applicants. The League argued the fifteen-day time
period began when it received actual notice of DHEC's decision. We disagreed with
the League, holding the "clear and unambiguous language" of subsection 44-1-
60(E)(2) precluded the League's interpretation. Id. at 426, 702 S.E.2d at 250-51.1
We stated, "[h]ad the legislature intended for the time period to begin running from

1
  When SCCCL was decided, the provisions of subsections 44-1-60(E)(1)
and -60(E)(2) were contained in a single subsection, 44-1-60(E). To avoid
confusion, we refer to the statutory provisions as they are currently codified.
the date a party receives notice of the decision, the statute would have been drafted
accordingly." Id. at 426, 702 S.E.2d at 251. Thus, while we went on to hold the
League's request was timely for a different reason, we rejected the notion that actual
notice triggers the limitations period for requesting final review.

       MRR and DHEC claim our refusal to adopt an actual notice rule in the instant
case will allow parties to "sit on their rights" and bring dilatory challenges long after
they learn of permit decisions. However, we agree with the court of appeals that
"nothing in § 44-1-60 suggests the fifteen day period for appealing a DHEC staff
decision begins to run upon a party's simply learning of a permit action." Pickens
Cnty., 429 S.C. at 105, 837 S.E.2d at 750. As we noted in SCCCL, the General
Assembly chose not to include an actual notice trigger when it enacted the statutory
provisions governing the procedure for bringing a contested case before the ALC.
See S.C. Code Ann. § 44-1-60(A)-(J). We have no authority to inject into the statute
an actual notice trigger of the fifteen-day limitations period, as that would disturb
the legislatively prescribed procedure for appealing permitting decisions. See
Hodges v. Rainey, 341 S.C. 79, 87, 533 S.E.2d 578, 582 (2000) ("When the language
of a statute is clear and explicit, a court cannot rewrite the statute and inject matters
into it which are not in the legislature's language . . . .").

                                           B.
      Because the ALC found the County's request for final review untimely under
subsection 44-1-60(E)(2), the ALC did not rule upon the issue of whether DHEC
properly classified the Permit Modification as a minor modification. The court of
appeals correctly reversed the ALC on this point when it held the ALC should have
determined whether DHEC properly classified the Permit Modification before ruling
upon the statutory timeliness of the County's challenge. See Pickens Cnty., 429 S.C.
at 102-03, 837 S.E.2d at 748 (noting "the ALC failed to undertake the prerequisite
analysis of whether [the fifteen-day limitations period in subsection 44-1-60(E)(2)]
appl[ies]" due to DHEC's alleged misclassification of the Permit Modification).

       MRR and DHEC argue the court of appeals erred in reversing the ALC's
statutory timeliness ruling, but they contend that if there must first be a determination
as to whether DHEC misclassified the Permit Modification, the ALC, not the court
of appeals, should make that determination in the first instance. We agree with MRR
and DHEC. The ALC, not the appellate court, acts as the finder of fact when
reviewing permitting decisions in contested case hearings. Risher v. S.C. Dep't of
Health & Env't Control, 393 S.C. 198, 210, 712 S.E.2d 428, 434 (2011) (stating the
role of a reviewing court is to reverse or modify the ALC if its "findings of fact are
not supported by substantial evidence"); Brown v. S.C. Dep't of Health & Env't
Control, 348 S.C. 507, 521-22, 560 S.E.2d 410, 417-18 (2002) (remanding an issue
to the ALC where the ALC's initial decision contained "no factual findings" because
"the lack of any findings or any discussion of the law on [a] matter prevents a
reviewing body from evaluating the decision").

      We note the following from the court of appeals' opinion:

      DHEC's own representative has admitted the Permit Modification
      meets the regulatory definition of a major modification. Thus, we find
      DHEC's labeling of the Permit Modification as minor denied
      contemporaneous notice and participation opportunities that DHEC's
      own regulations required be provided to both the public and the
      adjacent Neighboring Property Owners. Accordingly, the ALC erred
      in dismissing the County's challenge to the DHEC permitting decision
      as untimely because DHEC failed to comply with the notice procedures
      applicable to its decision to, in reality, permit a Class III landfill.

Pickens Cnty., 429 S.C. at 105, 837 S.E.2d at 750. The ALC expressly refused to
make any findings as to whether the County was entitled to notice and as to whether
the Permit Modification was major or minor. While we have held the ALC erred in
not deciding whether the modification was major or minor, it was not for the court
of appeals to make these findings of fact; therefore, we vacate this portion of the
court of appeals' opinion. We also vacate other portions of the opinion that can be
construed to make factual findings. These include, but are not limited to, the finding
that coal ash qualifies as a "special waste" under South Carolina law, id. at 100 n.11,
837 S.E.2d at 747 n.11; "misrepresentations" supposedly made by MRR to the
County and its Planning Commission as to "the nature of its plan for the landfill
facility and operation," id. at 96, 837 S.E.2d at 745; and purported admissions made
by Kent Coleman of DHEC in separate litigation commenced by MRR against the
County and some members of the Planning Commission, id. at 98-100, 837 S.E.2d
at 746-47. These factual findings made by the court of appeals may turn out to be
entirely true, but the factual record before the ALC was incomplete, and the ALC
chose not to allow the record to be developed on these and other points.

                                          C.

      The ALC must determine on remand whether DHEC properly classified the
Permit Modification as a minor modification. Only after resolving that question can
the ALC determine whether the County's request for a contested case hearing was
untimely under subsection 44-1-60(E)(2). On remand, the parties may conduct
discovery on relevant issues, and the ALC should consider the County's request to
intervene on behalf of the neighboring landowners. If the ALC upholds DHEC's
classification of the Permit Modification and concludes DHEC complied with all
notice requirements, the fifteen-day limitations period began running on August 10,
2015, and the County's challenge should be dismissed. If the ALC determines the
Permit Modification was major and DHEC did not fulfill its notice requirements,
then the fifteen-day limitations period has not started.

                                          IV.
       Finally, though not pertinent to our holding, we note several concessions made
by MRR and DHEC during oral argument before this Court. Counsel for MRR
conceded that the Landfill could not accept coal ash—or any other waste not listed
in Appendix I to Regulation 61-107.19—without additional approval from DHEC.
Specifically, counsel for MRR and DHEC explained MRR would have to follow
DHEC's "waste characterization" process before accepting any new waste. See S.C.
Code Ann. Regs. 61-107.19, pt. I, C. Regarding notice, counsel for DHEC stated
the County has written a letter to DHEC and "specifically asked to know anything
that happens with the MRR landfill." Counsel for MRR stated the County would
receive "notice of our request for a characterization of new waste," and counsel for
DHEC stated the County would be notified of any decision authorizing MRR to
dispose of coal ash or other wastes not listed in Appendix I in the Landfill. Counsel
for MRR and DHEC both acknowledged that a law passed in 2016 requires coal ash
to be placed in a Class Three landfill, subject to a few exceptions. See S.C. Code
Ann. § 58-27-255(A) (Supp. 2020) (providing that coal ash "must be placed in a
commercial Class 3 solid waste management landfill" unless the coal ash is "(1)
located contiguous with the electric generating unit; (2) intended to be beneficially
reused; (3) placed into beneficial reuse; or (4) placed in an appropriate landfill which
meets the standards of the Department of Health and Environmental
Control Regulation 61-107, and that is owned or operated by the entity that produced
the electricity which resulted in the coal combustion residuals").

                                     Conclusion

       We vacate the portions of the court of appeals' opinion referenced above. In
all other respects, we affirm the court of appeals. We remand this matter to the ALC
for further proceedings consistent with this opinion.

AFFIRMED IN PART, VACATED IN PART, AND REMANDED.

BEATTY, C.J., KITTREDGE, HEARN and FEW, JJ., concur.